J-S59007-18


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF PENNSYLVANIA            :   IN THE SUPERIOR COURT OF
                                         :        PENNSYLVANIA
                   Appellee              :
                                         :
              v.                         :
                                         :
 LEVON MANLEY                            :
                                         :
                   Appellant             :        No. 2715 EDA 2017

                 Appeal from the PCRA Order June 2, 2017
           In the Court of Common Pleas of Philadelphia County
           Criminal Division at No(s): CP-51-CR-0501841-2006


BEFORE: GANTMAN, P.J., LAZARUS, J., and OTT, J.

MEMORANDUM BY GANTMAN, P.J.:                   FILED NOVEMBER 28, 2018

     Appellant, Levon Manley, appeals from the order entered in the

Philadelphia County Court of Common Pleas, which denied as untimely his

second petition brought pursuant to the Post-Conviction Relief Act (“PCRA”),

at 42 Pa.C.S.A. §§ 9541-9546. We affirm.

     The relevant facts and procedural history of this case are as follows.

        On February 4, 2006, Appellant was arrested and charged
        with Aggravated Assault, Attempted Murder, Violation of
        Section 6106 of the Uniform Firearms Act, Possessing
        Instruments of Crime, and related offenses. On August 2,
        2006, after a jury trial…, Appellant was found guilty of those
        crimes. On October 26, 2007, Appellant was sentenced to
        a term of incarceration of eighteen (18) to thirty-six (36)
        years. Post-Sentence Motions were filed and, on November
        15, 2007, they were denied. On December 5, 2007,
        Appellant filed a timely Notice of Appeal to the Superior
        Court of Pennsylvania. The Judgment of Sentence was
        affirmed on November 30, 2009. [See Commonwealth v.
        Manley, 985 A.2d 256 (Pa.Super. 2009).] On December
        29, 2009[,] Appellant filed a Petition for Allowance of Appeal
J-S59007-18


        in the Supreme Court of Pennsylvania, and it was denied on
        May 28, 2010. [See Commonwealth v. Manley, 606 Pa.
671, 996 A.2d 491 (2010).]

        On April 4, 2011, Appellant filed a [PCRA petition] pro se
        and PCRA Counsel was appointed. On July 9, 2013, PCRA
        counsel filed a letter in accordance with [Commonwealth
        v. Turner, 518 Pa. 491, 544 A.2d 927 (1998), and
        Commonwealth v. Finley, 550 A.2d 213 (Pa.Super. 1988)
        (en banc)], asserting that Appellant’s PCRA claims lack
        merit and there exist no other issues of arguable merit that
        could be raised in an Amended Petition. On September 10,
        2013, Notice pursuant to Pennsylvania Rule of Criminal
        Procedure 907 was sent to Appellant, and on October 3,
        2013, the PCRA Petition was dismissed. Appellant [timely]
        filed a [notice of appeal] of his PCRA Petition denial on
        October 21, 2013. Pursuant to [Pa.R.A.P.] 1925(b)[,]
        Appellant was instructed to file a Statement of [Errors]
        Complained of on Appeal. Appellant responded claiming
        multiple incidents of ineffective assistance of counsel and
        asserting that the [c]ourt committed error in dismissing the
        PCRA Petition. The Order was affirmed by the Superior
        Court on February 9, 2015. [See Commonwealth v.
        Manley, 120 A.3d 373 (Pa.Super. 2015) (unpublished
        memorandum).]

        On August 12, 2015, Appellant filed [pro se] a second…PCRA
        petition, which was dismissed…[as untimely].

(PCRA Court Opinion, filed December 6, 2017, at 1-2). On April 21, 2017, the

PCRA court issued Rule 907 notice; Appellant responded pro se on May 8,

2017. The PCRA court denied PCRA relief on June 2, 2017. On August 15,

2017, Appellant filed a pro se notice of appeal.   The PCRA court ordered

Appellant on August 29, 2017, to file a Rule 1925(b) statement.

     On August 31, 2017, this Court issued a rule to show cause why the

appeal should not be quashed as untimely. Appellant filed a pro se show cause

response on September 11, 2017, stating he did not receive the June 2, 2017

                                    -2-
J-S59007-18


order until August 8, 2017. On September 25, 2017, this Court issued a per

curiam order referring the issue of the timeliness of Appellant’s notice of

appeal to the merits panel.1 On September 27, 2017, the PCRA court ordered

Appellant to file a Rule 1925(b) statement; Appellant timely complied on

October 16, 2017.

       Appellant raises the following issues for our review:

          [WHETHER] APPELLANT’S TRIAL COUNSEL PROVIDED
          DEFICIENT, UNREASONABLE REPRESENTATION [WHEN]
          TRIAL COUNSEL FAILED TO CHALLENGE APPELLANT’S
          ARREST WITHOUT A WARRANT TO OBTAIN HIS PERSON
          VIOLATING APPELLANT’S [RIGHTS UNDER THE] FOURTH,
          FIFTH, SIXTH, AND FOURTEENTH AMENDMENTS OF THE
          UNITED STATES CONSTITUTION AND PURSUANT TO
          PENNSYLVANIA CONSTITUTION, ARTICLE I SECTIONS NINE
          AND     EIGHT    AMOUNTING      TO     CUMULATIVE
          INEFFECTIVENESS THROUGHOUT TRIAL?

          [WHETHER] APPELLANT’S TRIAL COUNSEL’S DEFICIENT
          PERFORMANCE SHOWS THE SHE DID NOT POINT OUT THE
          INCONSISTENT STATEMENTS OF TAAQI BROWN AS TO
          HOW MANY TIMES HE WAS SHOT[?]         THE RECORD
          REFLECTS IN FACT THAT HE WAS SHOT FIVE TIMES, WITH
          NO BULLETS BEING LODGED IN [VICTIM], HOWEVER THE
          MEDICAL    [EXAMINER]   SHOWED    INCONSISTENCIES
          RENDERING [VICTIM’S] TESTIMONY PERJURY, BECAUSE HE
____________________________________________


1 In his show cause response, Appellant attached a certified mail envelope
from the Philadelphia Court of Common Pleas, dated August 3, 2018, along
with the June 2, 2017 order and proof of service, which he maintains the
envelope included. Appellant avers his notice of appeal was timely filed on
August 15, 2017, within 30 days of his receipt of the June 2, 2017 order on
August 8, 2017. Appellant’s attached evidence is sufficient to show a
breakdown in the operations of the court; therefore, we deem Appellant’s
notice of appeal as timely filed. See Commonwealth v. Braykovich, 664
A.2d 133 (Pa.Super. 1995), appeal denied, 544 Pa. 622, 675 A.2d 1242
(1996) (stating breakdown in operations of court enlarges appeal filing
period).

                                           -3-
J-S59007-18


         COULD HAVE ONLY BEEN SHOT THREE TIMES.

         [WHETHER] TRIAL COUNSEL’S FAILURE TO POINT OUT
         TAAQI BROWN KNEW WHO MURDER[ED] MAURICE
         POINSETTE, AND COULD HAVE POINTED TO THE
         ALTERNATE THEORY, THAT THE SAME PERSONS OR
         PERSON ATTEMPTED TO SHOOT TAAQI BROWN, [AND]
         TRIAL COUNSEL[’S] FAILURE TO QUESTION TAAQI BROWN
         OF ANY PROMISE OF LENIENCY HE RECEIVED FOR HIS
         TESTIMONY,  VIOLATES     APPELLANT’S  SIXTH,  AND
         FOURTEENTH AMENDMENTS OF THE UNITED STATES
         CONSTITUTION, RIGHT TO COUNSEL AND EQUAL
         PROTECTION, ALSO ARTICLE I, SECTION NINE OF THE
         [PENNSYLVANIA] CONSTITUTION[?]

         [WHETHER] APPELLANT’S RIGHT TO UNPREJUDICED
         COUNSEL WAS VIOLATED [WHEN] COUNSEL FAILED TO
         DISCLOSE THAT SHE WAS HARBORING ILL FEELINGS
         TOWARD APPELLANT, BECAUSE SHE FELT [SHE]
         REPRESENTED APPELLANT’S PARENTS IN A[N] UNRELATED
         CASE, WHICH WAS TOTALLY INACCURATE[?] APPELLANT
         HAS [A] LETTER FROM COUNSEL STATING HER ILL
         FEELINGS   FOR    NOT    BEING   PAID   FOR   HER
         REPRESENTATION.    APPELLANT’S RIGHTS UNDER THE
         SIXTH, EIGHTH, AND FOURTEENTH AMENDMENTS OF THE
         UNITED STATES CONSTITUTION AND ARTICLE I SECTIONS
         EIGHT AND NINE OF THE PENNSYLVANIA CONSTITUTION
         WERE VIOLATED.

         [WHETHER] ASSISTANT DISTRICT ATTORNEY DEBRA
         NIXON, VIOLATED APPELLANT’S FIFTH AMENDMENT RIGHT
         TO A FAIR TRIAL AND FOURTEENTH AMENDMENT RIGHT TO
         DUE PROCESS GUARANTEE, BY KNOWINGLY PRESENTING
         AND FAILING TO CORRECT FALSE TESTIMONY OF SHIEED
         BROWN, THAT HE WAS NOT TESTIFYING FOR LENIENCY IN
         ATTEMPTS TO HAVE HIS POSSIBLE LIFE SENTENCE
         REDUCED, MS. NIXON STIPULATION TO SHIEED BROWN’S
         5.K.1 IS THE GENESIS OF THE PERJURY, THERE IS A
         REASONABLE     LIKELIHOOD   THAT   HIS  TESTIMONY
         AFFECTED THE [JURY’S] JUDGMENT[?]

(Appellant’s Brief at 9-10).

      The timeliness of a PCRA petition is a jurisdictional requisite.

                                 -4-
J-S59007-18


Commonwealth v. Hackett, 598 Pa. 350, 956 A.2d 978 (2008), cert.

denied, 556 U.S. 1285, 129 S. Ct. 2772, 174 L. Ed. 2d 277 (2009). A court may

not examine the merits of a petition for post-conviction relief that is untimely.

Commonwealth v. Abu-Jamal, 574 Pa. 724, 735, 833 A.2d 719, 726

(2003).    A PCRA petition must be filed within one year of the date the

underlying judgment becomes final. 42 Pa.C.S.A. § 9545(b)(1). A judgment

is deemed final “at the conclusion of direct review, including discretionary

review in the Supreme Court of the United States and the Supreme Court of

Pennsylvania, or at the expiration of time for seeking review.” 42 Pa.C.S.A. §

9545(b)(3). The three statutory exceptions to the timeliness provisions in the

PCRA allow for very limited circumstances under which the late filing of a

petition will be excused. To invoke an exception, a petition must allege and

the petitioner must prove:

          (i) the failure to raise a claim previously was the result of
          interference by government officials with the presentation
          of the claim in violation of the Constitution or laws of this
          Commonwealth or the Constitution or laws of the United
          States;

          (ii) the facts upon which the claim is predicated were
          unknown to the petitioner and could not have been
          ascertained by the exercise of due diligence; or

          (iii) the right asserted is a constitutional right that was
          recognized by the Supreme Court of the United States or
          the Supreme Court of Pennsylvania after the time period
          provided in this section and has been held by that court to
          apply retroactively.

42 Pa.C.S.A. § 9545(b)(1)(i)-(iii).      A petitioner asserting a timeliness


                                      -5-
J-S59007-18


exception must file a petition within sixty days of the date the claim could

have been presented. 42 Pa.C.S.A. § 9545(b)(2). Further, the failure to raise

an issue before the PCRA court deems the claim presented waived.

Commonwealth v. Bond, 572 Pa. 588, 600, 819 A.2d 33, 40 (2002). See

also Pa.R.A.P. 302(a) (stating issues not raised in lower court are waived and

cannot be raised for first time on appeal). Further, any issues not raised in a

Rule 1925(b) statement will be deemed waived. Commonwealth v. Castillo,

585 Pa. 395, 403, 888 A.2d 775, 780 (2005).

      Instantly, the judgment of sentence became final on August 26, 2010,

upon expiration of the time to file a petition for writ of certiorari with the U.S.

Supreme Court. See U.S.Sup.Ct.R. 13 (allowing 90 days to file petition for

writ of certiorari). Appellant filed the current PCRA petition on August 12,

2015, which is patently untimely. See 42 Pa.C.S.A. § 9545(b)(1).

      In his petition, Appellant attempts to invoke the new constitutional right

exception to the PCRA time-bar, citing Commonwealth v. Hopkins, 632 Pa.
36, 117 A.3d 247 (2015) (holding as unconstitutional that provision of statute

requiring mandatory sentence if certain controlled substance crimes occur

within 1,000 feet of real property on which is located public, private or

parochial school or college or university or within 250 feet of real property on

which is located recreation center or playground or on school bus; non-

severability of provision renders entire statute constitutionally infirm).

Nevertheless, Hopkins does not serve as an exception to the PCRA time-bar.


                                       -6-
J-S59007-18


See Commonwealth v. Whitehawk, 146 A.3d 266 (Pa.Super. 2016)

(holding Hopkins did not announce new constitutional rule, and even if it had,

neither U.S. Supreme Court nor Pennsylvania Supreme Court has held

Hopkins applies retroactively on collateral review). In any event, Hopkins

is irrelevant to Appellant’s case.

      Additionally, Appellant raised all five of his appellate issues for the first

time in his Rule 1925(b) statement, so these issues are waived. See Pa.R.A.P.

302(a); Bond, supra. See also Commonwealth v. Mason, 634 Pa. 359,

130 A.3d 601 (2015) (stating failure to include issues in PCRA petition or in

court-approved    amendment      to   petition   constitutes   waiver).    Finally,

Appellant’s claims of ineffective assistance of trial counsel fall within the line

of cases which hold that, absent very limited circumstances, ineffectiveness

of counsel claims generally do not constitute exceptions to the PCRA time

requirements. See Commonwealth v. Gamboa-Taylor, 562 Pa. 70, 753
A.2d 780 (2000) (explaining that generic claims of ineffective assistance of

counsel do not save otherwise untimely PCRA petition for review on merits).

Therefore, Appellant’s current petition remains time barred, and the PCRA

court properly dismissed it as untimely. See Hackett, supra. Accordingly,

we affirm.

      Order affirmed.




                                       -7-
J-S59007-18




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 11/28/18




                          -8-